DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LOGVINOV (US 2020/0023747).
 	Regarding claim 1, LOGINOV discloses a charging management system, comprising: 
 	a first charging device (one of 230, Fig. 3) configured to output electric power for charging a first electric vehicle (one of 255, Fig. 3) in response to a first charging request (¶ 0072, 0095), wherein the first charging request includes first vehicle-usage scheduling information (¶ 0085, 0091, 0095); and 
 	a second charging device (one of 230, Fig. 3) configured to output electric power for charging a second electric vehicle (one of 255, Fig. 3; ¶ 0112) in response to a second charging request (¶ 0072, 0095), wherein the second charging request includes second vehicle-usage scheduling information (¶ 0085, 0091, 0095), 
 	wherein the first charging device and the second charging device are electrically connected to a power supply equipment (20, 202, and/or 214), and the power supply equipment corresponds to preset power supply information, and the power supply information records a power load capacity of the power supply equipment (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132); 
 	the first charging device further comprising: 
 	a storage unit configured to store the power supply information (¶ 0066-0067, 0073); and 
 	a processor (¶ 0066-0067, 0073) configured to schedule and control the charging of the first electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, and the power supply information, such that the charging of the first electric vehicle and the charging of the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information and the second vehicle-usage scheduling information (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132),
 	wherein the processor of the first charging device further obtains first battery information of the first electric vehicle, and obtains second battery information of the second electric vehicle through the second charging device; wherein the processor further determines a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information (¶ 0058: condition of the battery; ¶ 0091: available battery charge at the EV; ¶ 0017, 0110: battery state of charge information; ¶ 0106: information from an EV controller), and the processor periodically obtains the remaining battery capacity from one of the first electric vehicle and the second electric vehicle currently being charged (¶ 0091-0092: automatically periodically monitored), determines whether the remaining battery capacity has reached a battery capacity threshold, and if so, the processor suspends the charging of the one of the first electric vehicle and the second electric vehicle currently being charged (¶ 0092: e.g., a battery capacity threshold corresponding to a fully charged battery; ¶ 0095: e.g., a battery capacity threshold corresponding to a required amount of energy; ¶ 0105: e.g., a battery capacity threshold corresponding to a specific amount of energy), and switches to charge the other one of the first electric vehicle and the second electric vehicle instead (¶ 0079: a charging apparatus may charge several electric vehicles; ¶ 0016, 0085, 0110: e.g., the next vehicle in the charging queue is charged).
 	Regarding claim 2, LOGVINOV discloses the first vehicle-usage scheduling information and the second vehicle-usage scheduling information comprise at least one of the following information: the first vehicle-usage scheduling information records the time when the first electric vehicle is scheduled to be used, and the second vehicle-usage scheduling information records the time when the second electric vehicle is scheduled to be used; the first vehicle-usage scheduling information records a planned travel distance of the first electric vehicle, and the second vehicle-usage scheduling information records a planned travel distance of the second electric vehicle; and the first vehicle-usage scheduling information records the demand for the desired charging amount of the first electric vehicle, and the second scheduled vehicle information records the demand for the desired charging amount of the second electric vehicle (¶ 0085, 0091, 0095).
  	Regarding claim 5, LOGVINOV discloses if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, the processor first charges the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold to reach the minimum battery capacity threshold, and then controls and schedules the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle (¶ 0106).
 	Regarding claim 6, LOGVINOV discloses the power supply information further includes the time difference electricity price applicable to the power supply equipment, and wherein the processor further schedules and controls the first charging device to charge the first electric vehicle and the second charging device to charge the second electric device to minimize a total electricity price of the electric power used by the first charging device for charging the first electric vehicle and the second charging device for charging the second electric vehicle (¶ 0100, 0102, 0103, 0126).
 	Regarding claim 7, LOGVINOV discloses the first charging device further obtains charging fee information of the first charging device and the second charging device, and performs one of the following steps: calculating charging amount corresponding to the first charging request and the second charging request according to the charging information, and transmitting the calculated charging amount of the second charging request to the second charging device to charge accordingly; and calculating the charging amount corresponding to the first charging request according to the charging information and transmitting the charging information to the second charging device for the second charging device to calculate the charging amount corresponding to the second charging request (¶ 0120).
 	Regarding claim 8, LOGVINOV discloses the first charging request further includes first user information recording a user priority level corresponding to the first electric vehicle, and the second charging request further includes second user information recording a user priority level corresponding to the second electric vehicle, wherein the processor compares the user priority levels corresponding to the first electric vehicle and the second electric vehicle according to the first user information and the second user information, and schedules and controls the first charging device to charge the first electric vehicle and the second charging device to charge the second electric vehicle, such that the one with a higher priority between the first electric vehicle and the second electric vehicle is preferentially charged (¶ 0060, 0106, 0108).
 	Regarding claim 9, LOGVINOV discloses the first charging device comprises a plurality of charging connectors, and when the first electric vehicle is electrically connected with one of the plurality of charging connectors, a third electric vehicle is electrically connected with another one of the charging connectors, wherein the first charging device outputs electric power for charging a third electric vehicle in response to a third charging request, wherein the third charging request includes third vehicle-usage scheduling information, and the processor further schedules and controls the charging of the first electric vehicle and the third electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, the third charging request and the power supply information, such that the charging of the first electric vehicle, the third electric vehicle and the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information, the third vehicle-usage scheduling information and the second vehicle-usage scheduling information, respectively (¶ 0079, 0088, 0092, 0100, 0110, 0111, 0126, 0127, 0132).
 	Regarding claim 10, LOGVINOV discloses a method for charging management of charging devices for use in a first charging device (the charging devices are elements 230 in Fig. 3) in a charging group (e.g., charging group of microgrid 202, Fig. 3), wherein the charging group comprises the first charging device and a second charging device (the charging devices are elements 230 in Fig. 3) electrically connected to a power supply equipment (20, 202, and/or 214), the method comprising: 
 	obtaining power supply information corresponding to the power supply equipment, the power supply information recording a power load capacity of the power supply equipment (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132); 
 	obtaining a first charging request (¶ 0072, 0095), which requires the first charging device to output power for charging a first electric vehicle (one of 230, Fig. 3), wherein the first charging request includes first vehicle-usage scheduling information (¶ 0085, 0091, 0095); 
 	obtaining a second charging request (¶ 0072, 0095), which requires the second charging device to output power for charging a second electric vehicle (one of 230, Fig. 3), wherein the second charging request includes second vehicle-usage scheduling information (¶ 0085, 0091, 0095); and 
 	scheduling and controlling the charging of the first electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first and second charging requests and the power supply information, such that the charging of the first electric vehicle and the charging of the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information and the second vehicle-usage scheduling information (¶ 0088, 0092, 0100, 0111, 0126, 0127, 0132),
 	wherein the method further comprises: obtaining first battery information of the first electric vehicle and second battery information of the second electric vehicle; and determining a remaining battery capacity of the first electric vehicle and a remaining battery capacity of the second electric vehicle based on the first battery information and the second battery information (¶ 0058: condition of the battery; ¶ 0091: available battery charge at the EV; ¶ 0017, 0110: battery state of charge information; ¶ 0106: information from an EV controller); periodically obtaining the remaining battery capacity from one of the first electric vehicle and the second electric vehicle currently being charged (¶ 0091-0092: automatically periodically monitored) and determining whether the remaining battery capacity has reached a battery capacity threshold, and if so, suspending the charging of the one of the first electric vehicle and the second electric vehicle currently being charged (¶ 0092: e.g., a battery capacity threshold corresponding to a fully charged battery; ¶ 0095: e.g., a battery capacity threshold corresponding to a required amount of energy; ¶ 0105: e.g., a battery capacity threshold corresponding to a specific amount of energy), and switching to charge the other one of the first electric vehicle and the second electric vehicle instead (¶ 0079: a charging apparatus may charge several electric vehicles; ¶ 0016, 0085, 0110: e.g., the next vehicle in the charging queue is charged).
 	Regarding claim 11, LOGVINOV discloses the first vehicle-usage scheduling information and the second vehicle-usage scheduling information comprise at least one of the following information: the first vehicle-usage scheduling information records the time when the first electric vehicle is scheduled to be used, and the second vehicle-usage scheduling information records the time when the second electric vehicle is scheduled to be used; the first vehicle-usage scheduling information records a planned travel distance of the first electric vehicle, and the second vehicle-usage scheduling information records a planned travel distance of the second electric vehicle; and the first vehicle-usage scheduling information records the demand for the desired charging amount of the first electric vehicle, and the second scheduled vehicle information records the demand for the desired charging amount of the second electric vehicle (¶ 0085, 0091, 0095).
	Regarding claim 14, LOGVINOV discloses if the remaining battery capacity of one of the first electric vehicle or the second electric vehicle is lower than a minimum battery capacity threshold, charging the battery of the one with a remaining battery capacity lower than the minimum battery capacity threshold first to reach the minimum battery capacity threshold, and then controlling and scheduling the charging of the first charging device to the first electric vehicle and the charging of the second charging device to the second electric vehicle (¶ 0106).
 	Regarding claim 15, LOGVINOV discloses the power supply information further includes the time difference electricity price applicable to the power supply equipment, and the method further comprises: scheduling and controlling the first charging device to charge the first electric vehicle and the second charging device to charge the second electric device to minimize a total electricity price of the electric power used by the first charging device for charging the first electric vehicle and the second charging device for charging the second electric vehicle (¶ 0100, 0102, 0103, 0126).
 	Regarding claim 16, LOGVINOV discloses obtaining charging fee information of the first charging device and the second charging device, and performing one of the following steps: calculating charging amount corresponding to the first charging request and the second charging request according to the charging information, and transmitting the calculated charging amount of the second charging request to the second charging device to charge accordingly; and calculating the charging amount corresponding to the first charging request according to the charging information and transmitting the charging information to the second charging device for the second charging device to calculate the charging amount corresponding to the second charging request (¶ 0120).
 	Regarding claim 17, LOGVINOV discloses the first charging request further includes first user information recording a user priority level corresponding to the first electric vehicle, and the second charging request further includes second user information recording a user priority level corresponding to the second electric vehicle, and the method further comprises: comparing the user priority levels corresponding to the first electric vehicle and the second electric vehicle according to the first user information and the second user information, and scheduling and controlling the first charging device to charge the first electric vehicle and the second charging device to charge the second electric vehicle, such that the one with a higher priority between the first electric vehicle and the second electric vehicle is preferentially charged (¶ 0060, 0106, 0108).
 	Regarding claim 18, LOGVINOV discloses the first charging device comprises a plurality of charging connectors, and when the first electric vehicle is electrically connected with one of the plurality of charging connectors, a third electric vehicle is electrically connected with another one of the charging connectors, and the method further comprises: obtaining a third charging request for requesting the first charging device to output electric power for charging the third electric vehicle, wherein the third charging request includes third vehicle-usage scheduling information; and scheduling and controlling the charging of the first electric vehicle and the third electric vehicle by the first charging device and the charging of the second electric vehicle by the second charging device according to the first charging request, the second charging request, the third charging request and the power supply information, such that the charging of the first electric vehicle, the third electric vehicle and the second electric vehicle are completed without exceeding the power load capacity to meet the first vehicle-usage scheduling information, the third vehicle-usage scheduling information and the second vehicle-usage scheduling information, respectively (¶ 0079, 0088, 0092, 0100, 0110, 0111, 0126, 0127, 0132).
Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive.
 	In response to arguments that LOGVINOV does not disclose switching to charge a second electric vehicle when a first electric vehicle has reached a battery capacity threshold, it is respectfully submitted that the claim does not define or describe “a battery capacity threshold”, allowing for a broad interpretation. As described in the rejection, the battery capacity threshold may be, for example, a fully charged capacity, or a specific or required amount of energy requested by a user. LOGVINOV also discloses a charging apparatus may have a charging queue, wherein it is implied that once a first vehicle of the queue is finished charging to the battery capacity threshold, a second vehicle of the queue will begin to charge. Therefore, LOGVINOV discloses the amended limitations of claims 1 and 10 within the broadest reasonable interpretation of the claim language. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL HERNANDEZ whose telephone number is (571)270-7916. The examiner can normally be reached Monday-Friday 7a - 3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Manuel Hernandez/Examiner, Art Unit 2859                                                                                                                                                                                                        May 18, 2022

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        May 18, 2022